        Case 4:18-cv-00342-KGB Document 88 Filed 10/28/19 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

DONNA CAVE, ​et al                                              PLAINTIFF

ANNE ORSI, ​et al                            CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, ​et al
INTERVENORS

V.                              Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary of State
in his Official Capacity                                        DEFENDANT

              JOINT MOTION FOR LEAVE TO PROVIDE
            AUDIO OF DEPOSITION OF SEN. JASON RAPERT
                      TO COURT REPORTER


      Plaintiffs, Consolidated Plaintiffs, Intervenors, Defendant, and Sen. Jason

Rapert jointly move this Court to permit counsel for Consolidated Plaintiffs to

provide the audio from the videotape of the deposition to Bonnie Parker,

Court Reporter, and as grounds for the motion state:



                                         1
         Case 4:18-cv-00342-KGB Document 88 Filed 10/28/19 Page 2 of 7




        1.   The deposition of Sen. Jason Rapert was taken on September 12,

2019.

        2.   Pursuant to the Order of this Court of September 11, 2019, the

electronic video of the deposition was retained by Gerry Shulze, counsel for

Consolidated Plaintiffs. No copies of the deposition may be made without a further

order of the Court. Doc. 78.

        3.   The Court Reporter preparing the stenographic record, Bonnie Parker,

has had some equipment failures and computer crashes, leading to an inability to

transcribe parts of the deposition.

        4.   Ms. Parker has asked for permission to use, for the sole purpose of

preparing a final stenographic record of the deposition, the audio from the video

recording of the deposition, which is in Mr. Schulze’s possession pursuant to this

Court’s protective order of September 11, 2019.

        5.   All parties, and the witness, through their attorneys, have agreed to

permit Mr. Schulze to provide the audio from the video recording to Ms. Parker for

the sole purpose of making an accurate transcription of the portions of the

deposition involved in the equipment failures. The parties expressly agree that the

audio will not be used for any other purpose and will not be provided to anyone

other than Ms. Parker.


                                          2
        Case 4:18-cv-00342-KGB Document 88 Filed 10/28/19 Page 3 of 7




      6.     The parties agree that Mr. Schulze, as the court-ordered custodian of

the deposition recording, will be responsible for informing Ms. Parker of the terms

of this agreement and obtaining a signed declaration (see Attachment A) from Ms.

Parker to ensure her compliance with the protective order.

      7.     The parties agree that this limited release should have no bearing on

the Court’s ultimate ruling on the issues raised in the Motion to Quash and

responses filed in opposition or in favor of that Motion.

      8.     The parties jointly request that the Court enter an order: (1) permitting

Mr. Schulze to release the audio to Ms. Parker, and obligating him to obtain a

signed declaration ensuring her compliance with the terms of this agreement; and

(2) extending its Protective Order to provide that she shall be responsible for

maintaining its confidentiality.

                                       Respectfully Submitted


                                       Baker Schulze Murphy and Patterson
                                       2311 Biscayne Drive
                                       Suite 300
                                       Little Rock, AR 72227
                                       Telephone: (501) 537-1000
                                       Facsimile: (501) 537-1001
                                       www.bsmp.law

                                       /s/ J.G. “Gerry” Schulze
                                       J.G. “Gerry” Schulze
                                       Attorney for Consolidated Plaintiffs

                                          3
Case 4:18-cv-00342-KGB Document 88 Filed 10/28/19 Page 4 of 7




                           Ark. Bar No. 83156
                           gschulze@bsmp.law

                           Attorney for Consolidated Plainitffs


                           LAVEY AND BURNETT
                           By ​Electronically Approved 10/25/2019 .
                           John L. Burnett (Arkansas Bar No. 77021)
                           904 West 2nd Street
                           Little Rock, AR 72201
                           Telephone: (501) 376-2269
                           Facsimile: (501) 372-1134
                           E-mail: jburnett@laveyandburnett.corn

                           Attorney for the Cave Plaintiffs and
                           On behalf of the Arkansas Civil Liberties
                           Union Foundation


                           KEZHAYA LAW PLC
                           By: ​Electronically Approved 10/25/2019
                           Matthew A. Kezhaya
                           1202 NE McClain Road
                           Bentonville, AR 72712
                           Telephone: (479) 431-6112
                           Facsimile: (479) 282-2892
                           E-mail: matt@kezhaya.law

                           Attorneys for Intervenors The Satanic
                           Temple, Doug Misicko, aka "Lucien
                           Greaves" and Erika Robbins


                           LESLIE RUTLEDGE
                           Attorney General of Arkansas
                           By: Electronically Approved 10/ /2019
                           Nicholas J. Bronni (2016097)
                           Solicitor General of Arkansas
                             4
Case 4:18-cv-00342-KGB Document 88 Filed 10/28/19 Page 5 of 7




                           Michael A. Cantrell (2012287)
                           Assistant Solicitor General

                           ARKANSAS ATTORNEY GENERAL'S
                           OFFICE
                           323 Center Street, Suite 200
                           Little Rock, AR 72201
                           Telephone: (501) 682-2007
                           Facsimile: (501) 682-8162
                           E-mail: Nicholas.Bronni@ArkansasAG.gov

                           Electronically Approved 10/25/2019
                           Gary L. Sullivan (92051)
                           Managing Attorney
                           Arkansas Secretary of State's Office
                           Suite 256 — State Capitol
                           500 Woodlane Avenue
                           Little Rock, AR 72201
                           Telephone: (501) 682-3401
                           Facsimile: (501) 682-1213

                           Electronically Approved 10/25/2019
                           Hiram Sasser
                           Michael Berry
                           Lea Patterson

                           FIRST LIBERTY INSTITUTE
                           2001 West Plano Parkway, Suite 1600
                           Plano, TX 75075
                           Tel: (972) 941-6162
                           Fax: (972) 423-6162
                           hsasser@firstliberty.org
                           mberry@firstliberty.org
                           lepatterson@firstliberty.org

                           Attorneys for Defendant Secretary of State
                           John Thurston



                             5
Case 4:18-cv-00342-KGB Document 88 Filed 10/28/19 Page 6 of 7




                           LESLIE RUTLEDGE
                           Attorney General of Arkansas
                           By: Electronically Approved 10/ /2019
                           Dylan L. Jacobs (2016167)
                           Assistant Solicitor General
                           E-mail: Dylan.Jacobs@ArkansasAG.gov
                           ARKANSAS ATTORNEY GENERAL'S
                           OFFICE
                           323 Center Street, Suite 200
                           Little Rock, AR 72201
                           Telephone: (501) 682-2007
                           Facsimile: (501) 682-8162

                           Attorneys for Sen. Jason Rapert
                           in his official capacity

                           Electronically Approved 10/28/2019
                           Paul Byrd, Bar No. 85020
                           Paul Byrd Law Firm, PLLC
                           415 N. McKinley Suite 210
                           Little Rock, AR 72205
                           Phone: (501) 420-3050
                           Fax: (501) 420-3128
                           paul@paulbyrdlawfirm.com
                           Attorney for Sen. Jason Rapert in his
                           individual capacity.




                             6
         Case 4:18-cv-00342-KGB Document 88 Filed 10/28/19 Page 7 of 7




                      IN THE UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF ARKANSAS

                                     WESTERN DIVISION

DONNA CAVE, ​et al                                                                  ​PLAINTIFF

ANNE ORSI, ​et al                                            ​CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, ​et al                                                 INTERVENORS

V.                                Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary of State

in his Official Capacity                                                       DEFENDANT
                           DECLARATION ̶ ATTACHMENT A

The undersigned agrees as follows:

              1.     I have received a copy of the Protective Order entered by the Court in the

              above-captioned case.

              2.     I have reviewed the Protective Order and hereby agree to be bound by its

              terms and provisions.

              3.     I agree to be subject to the jurisdiction of this Court for enforcement of the

              Protective Order.


Dated: _________


                                      Name: _____________________________________


                                      Signature: __________________________________




                                               7
